IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

EDWARD DONALD OBERWISE,                NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-4914

TIM CANNON, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS,

     Respondent.
___________________________/

Opinion filed December 2, 2014.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Edward Donald Oberwise, pro se, Petitioner.

No appearance for Respondent.




PER CURIAM.

      DENIED.

WOLF, THOMAS, and WETHERELL, JJ., CONCUR.